SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure:Director Declaration ﻿ 10 November 2010 AVIVA PLC Aviva plc non-executive director notification Aviva announces that Carole Piwnica, one of its independent non-executive directors, has been appointed as an independent board member of Eutelsat Communications with effect from 9 November 2010. This disclosure is made pursuant to paragraph 9.6.14R of the Listing Rules. Enquiries: Kirsty Cooper - Group General Counsel Tel: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date10November 2010 AVIVA PLC By: /s/ E G Jones E G Jones Group Company Secretary
